ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on December 2, 2020, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application as follow. 
Commonly owned prior art reference Catalli et al., US 11304110 B2, discloses receiving, at a mobile radio station in communication with a current base station of a plurality of base stations, hello packets from one or more base stations in the plurality of base stations (column 2 lines 19-23); determining, based on the hello packets, signal strength values associated with each of the plurality of base stations (column 2 lines 25-27); and when the current base station is associated with a signal strength value that exceeds a threshold value: selecting a first destination base station from the plurality of base stations based on the first destination base station having a highest signal strength value among those base stations in the plurality of base stations (column 2 lines 31-36); and forcing a handoff (column 2 lines 36-37).
Also believed to disclose subject matter similar in scope to the present application’s is Kaushik et al., US 10057776 B2: receiving analytics data from a plurality of stations along with RSSI (received signal strength indicator) measurements and time stamps for each data receipt; identifying RSSI values from at least two stations from the plurality of stations that are within a predetermined RSSI proximity threshold; tracking changes in RSSI values to determine whether the two stations have a change in RSSI values within a predetermined RSSI change proximity threshold; detecting RSSI changes for the at least two stations remaining within the predetermined RSSI proximity threshold; responsive to the RSSI changes, identifying analytics data received from the at least two stations; forcing a hand-off of at least one of the at least two stations from one access point to another access point (column 7 lines 25-41).
Schlesener et al. also disclose subject matter common to the present application’s: A system for forced handoff of a call that is being set up to a wireless communication device (WCD) via a first wireless serving system with which the WCD is currently registered, the system comprising: trigger logic in the WCD; re-routing logic in the WCD; and a mediation server, wherein the trigger logic is operable by the WCD (i) to detect, during set up of the incoming call, that threshold stronger signal strength is available from a second wireless serving system than the WCD is receiving from the first wireless serving system (column 13 lines 35-46).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 1, 11, and 20, particularly, the mobile radio station receiving hello packets from the current base station on a first frequency via a first mobile radio unit and hello packets from one or more base stations in the plurality of base stations on a second frequency via a second mobile radio unit and forcing a handoff from the first mobile radio unit to the second mobile radio unit, in part by establishing a new radio communication link between the second mobile radio unit and the first destination base station. 
Therefore the aforesaid claims are believed to be allowable.
Claims 2-10 and 12-19 are also believed to be allowable by virtue of their dependence from claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., media access control in a multi-frequency network.
US 20210297341 A1	US 20210266764 A1	US 11032782 B2
US 11012346 B2		US 20210070335 A1	US 10893416 B2
US 8477711 B2		US 20070232278 A1	US 20050059387 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
June 15, 2022